DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendment filed on 02/19/2021.
Claims 1-4, 6-8, 11-14, 16-18 are pending.

Response to Amendment

Applicant has amended independent claims 1, 11 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 5, 9-10, 15, 19-20 have been previously canceled by the Applicant.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US Publication No. 2006/0080389 A1, hereafter Powers) in view of Jain et al. (US Pub. No. 2016/0330277 A1) and further in view of Mick et al. (US .

Powers, Jain, Mick and Lee were cited in the last office action.

Highlighted claim elements are missing from the respective cited prior arts.

As per claim 1, Powers teaches the invention substantially as claimed including a computerized method for deploying computer application workload elements among a plurality of computing resources (abstract: distributed computing system, allocation and control, computing task, computing resources [0039] work unit, application process, application data),  the method comprising: 

receiving at a workload queue a plurality of application workload elements to be processed (fig 1 job manager 109 pool 110 [0048] users to submit jobs to be processed [0198] queue of pending distributed jobs) using one or more distributed hybrid application services ([0034] pool of computing resources [0037] computing resources, agent application [0053] public pool, organization 1-2 [0055] internal or public network, only internal use only fig 4 set of pools, organization 1 pool 410, private/public organization 2 pool 415 public pool 420); 

adapting the workload elements into a format configured for deployment among the distributed hybrid application services ([0076] select work units, comparing attributes specifying the capabilities of the computing resources with attributes specifying the requirements of work unit [0048] job submission file, XML format data file [0185] job template, distributed job derived from job template, data files, store the parameter of a job in XML file [0056] convert between different data object types and database table formats), wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element, converting the particular workload element into a container image format or a unikernel image format such that the particular workload element can be run on one or more of the distributed hybrid application service; 

deploying, by a workload operator (fig 1 job manager [0036] job manager is responsible for managing and allocating computing tasks to the computing resources of pool), the workload elements to the distributed hybrid application services (abstract: allocation of computing tasks to intelligent agent application running on computing resources [0036] allocating computing task to the resources of the pool fig 4 private pool 410, public pool 430 private/public pool 415 [0053] public pool, organization 1-2 [0055] internal or public network, only internal use only), wherein the workload elements together compose a specific workload for a particular application ([0038] job, computing task, multiple work units [0043] [0044] [0045] [0058] work units, their associated applications, specific computing resources),
wherein a first one of the workload elements is deployed to an on-premises data center in the distributed hybrid application services ([0054] job 425 assigned to the entire roots pool - could be any resources including on-premise data center, job 430 constrained to a specific pool, application for these type of job would be office/enterprises, harvesting, their own idle computing resources [0030] distributed processing system, applications, running on each computing resources fig 4 400), wherein a second one of the workload elements is deployed to a privately operated cloud computing platform in the distributed hybrid application services ([0054] Job 440 uses the computing resources of a public pool 420 in addition to a private pool 415 [0030] distributed processing system, applications, running on each computing resources fig 4 400), and wherein a third one of the workload elements is deployed to a publicly available cloud computing platform in the distributed hybrid application services ([0054] Job 440 uses the computing resources of a public pool 420 in addition to a private pool 415 [0030] distributed processing system, applications, running on each computing resources fig 4 400),

wherein the deploying is based on an evaluation of a combination of weighted factors ([0084] job manager, agent, decides, work units, assign, criteria [0085] weights, configurable weighting [0086] default/adjust weighting based on several influences [0094] weighted, re-weighted servers [0161] request based on weighting and affinity analysis), wherein the weighted factors comprise (i) factors associated with workload deployment decisions in an elastic computing environment ([0030] flexible control/allocation, computing resources, greater scalability [0066] distributed processing system, flexibility and scalability [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0086] job manager, adjust, weighting based on several influences [0087] job manager can take into account over-utilization of data resource e.g. bandwidth, licenses [0094] server, flexible, weighted location, re-weighting of servers [0088] weighting, resource capabilities, availability, usage patterns [0161] weighting and affinity analysis [0170] weights, availability, respective resources, based on weighting), (ii) factors associated with workload deployment decisions in a heterogeneous workload environment ([0034] computing resources 110, server 111 desktop computers 112 laptop computers 114 nodes within clusters 116, exclusive/shared use, dynamically added/removed fig 4 private 410 public pool 420 private/public pool 415 [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0085] weight, configurable [0088] weighting, resource capabilities, availability, usage patterns [0173] number of task waiting to be executed/actively executed/failed/completed, start/end time of the job [0174] task, resource, time of execution, task status information), and (iii) factors associated with workload deployment decisions in a hybrid cloud environment ([0034] computing resources 110, server 111 desktop computers 112 laptop computers 114 nodes within clusters 116, exclusive/shared use, dynamically added/removed [0053] pools of computing resources, based on department, location, capabilities, [0054] private pool, public pool, root pool [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0085] weight, configurable [0088] weighting, resource capabilities, availability, usage patterns [0148] cost-allocation/billing; fig 12 pool, keys and pool server locator), and wherein the deploying comprises: 
determining, based on the weighted factors, respective preferences of a plurality of servers in the distributed hybrid application services ([0088] weighting, job, based computing resource capabilities, availability, usage patterns, shared/common application and/or data already loaded on the resources, affinity information, ranking of available jobs [0084] job manager, decides which of the requested work units to assign to the requesting agent); 
identifying a particular one of the servers having a highest preference ([0058] job scheduling, specific pools or computing resources [0084] job manager, decides which of the requested work units to assign to the requesting agent); and 
deploying the workload elements to the server having the highest preference ([0058] job scheduling, computing resources, specific jobs/work units [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria); and
determining, by the workload operator, that the server having the highest preference is subject to disqualification from processing workload elements ([0164] computing resource 1520 agent 1525 no longer functioning, distributed processing infrastructure 1515 notified), wherein a decision-making process executing locally on the server having the highest preference causes the disqualification ([0164] computing resource 1520 agent 1525 no longer functioning, distributed processing infrastructure 1515 notified ) as a result of the decision-making process changing one or more weighted factors associated with the server having the highest preference ([0085] Agent to perform most of the work involved in choosing the appropriate job [0086] default/adjust weighting based on the several influences: amount of time until a job is completed [0087] take into account network utilization, over-utilization of resource [0088] some or all of the weighting performed by the agent  [0161] agents, user, information, request one or more jobs or tasks, request based on weighting and affinity analysis [0170] agents, request jobs/tasks based on the capabilities, affinities, weights, and availabilities of their respective computing resources fig 15 resource 1520 agent 1525); and 
based on the disqualification ([0164] in response to error or agent fails to provide status information within a time period, compute resource is no longer functioning), identifying, by the workload operator, a particular one of the servers having a next highest preference and redeploying the workload elements to the server having the next highest preference ([0036] job manager is responsible for managing and allocating computing tasks to the computing resources of pool [0164] distribution processing infrastructure, job, user object 1510, available for execution by other computing resources).

Powers doesn’t specifically teach adapting the workload elements into a format configured for deployment among the distributed hybrid application services, wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element, converting the particular workload element into a container image format or a unikernel image format such that the particular workload element can be run on one or more of the distributed hybrid application service, determining, based on the weighted factors, respective preferences of plurality of servers, identifying a particular one of the servers having a highest preference; and determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference.

Jain, however, teaches adapting the workload elements into a format configured for deployment among the distributed hybrid application services ([0013] container deployment, application-centric, new/existing application, migrated, containers, what application, included, in one or more container fig 2-3 cloud computing environment; fig 6 601 602), wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element (fig 6 601, existing container image found-yes/no 603 - create container image 605 build and configure container 607), converting the particular workload element into a container image format or a unikernel image format (fig 6 identify software package and version number 601 create container imager 605 build container 607) such that the particular workload element can be run on one or more of the distributed hybrid application service ([0055] containers are deployed on underlying infrastructure of the system).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Powers with the teachings of Jain of creating container image of the identified software packages before deploying the containerized application to improve efficiency and allow adapting the workload elements into a format configured for deployment among the distributed hybrid application services, wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element, converting the particular workload element into a container image format or a unikernel image format such that the particular workload element can be run on one or more of the distributed hybrid application service to the method of Powers as in the instant invention. the combination would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made because substituting the teachings of the data formatting before access by powers with the method of containerization of application before deployment would have yield predictable results and improved efficiency.
 
Powers and Jain, in combination, do not specifically teach determining, based on the weighted factors, respective preferences of plurality of servers, identifying a particular one of the servers having a highest preference; and determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference.

Mick, however, teaches determining, based on the weighted factors, respective preferences of plurality of servers ([0248] scheduler, rules engine, cost and weights associated with desired compute node characteristics, weighted cost associated with each available information processing system IPS, calculate weighted cost and match score), 
identifying a particular one of the servers having a highest preference ([0248] calculating match score, good match, relative goodness of a match is determined by how closely available resources match the requested specification [0249]); and 

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Powers with the teachings of Mick of calculating weighted costs based on the weight associated to node characteristic and instantiating a VM on selected IPS of good match to improve cost/efficiency and allow determining, based on the weighted factors, respective preferences of plurality of servers, identifying a particular one of the servers having a highest preference to the method of Powers as in the instant invention. The combination of Powers and Jain with Mick would have been obvious because Powers and Jain teaches distributed processing system including configuration and deployment of application, matching computing task with appropriate computing resources and Mick teaches cloud computing system management including efficient method of utilizing the resource i.e. both Power and Mick deals with similar problems in similar field of endeavor.

Powers, Jain and Mick, combination, do not teach determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference.

Lee, however, teaches determining that the server having the highest preference is subject to disqualification as a result of the decision-making process ([0028] selecting, node, installed with operation device, highest priority, when the selected node is not usable or there is no node installed with the selected operation device, verification result), identifying a particular one of the servers having a next highest preference ([0028] determining whether there is next priority operation device, having the highest priority, when the selected node is not usable, reselecting next-priority operation device, selected node installed with reselected operation device fig 7 S730 no S750-yes S770 [0141]) and redeploying to the server having the next highest preference ([0143] performing, operation/task, operation device and node, optimal to perform the specific operation).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Powers, Jain and Mick with the teachings of Lee of performing operations by selecting node with operation device of next highest priority in case selected node with operation device of highest priority is not available to improve efficiency and allow determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference to the method of Powers, Jain and Mick as in the instant invention.


As per claim 2, Powers teaches the workload elements comprise either applications, processes, or a function ([0003] set of smaller task, [0039] work unit, application process, set of application data), and wherein the workload element comprises varying profiles of granularity, size, duration, coupling, and modularity ([0039] work unit, application process, set of application data [0080] key/value pair, process_db [dbname] [0081] affinity, data requirements for processing the work unit [0082] length of time, each work unit, requirements in terms of memory, disk, software). 

As per claim 3, Powers teaches the workload elements are received from applications and services corresponding to varying portions of an applications/services spectrum comprising macro applications at one end and micro services at an opposite end ([0002] application with increasing requirements for computation, data handling, and transaction throughput [0008] job composed of one or more work units [0039] work units, application process, application data [0080] attributes, requirements of a work unit [0081] work units, attribute). 

As per claim 4, Powers teaches the distributed hybrid application services comprise a combination of on-premises data centers, privately operated cloud computing platforms, and publicly available cloud computing platforms ([0034] pool of computing resources [0053] public pool, organization 1-2 [0054] job 430 constrained to a specific pool, application for these type of job would be office/enterprises, harvesting, their own idle computing resources [0055] internal or public network, only internal use only fig 4 private 410, public 415, private/public pool 415).


As per claim 6, Powers teaches factors associated with workload deployment decisions in an elastic computing environment ([0066] distributed processing system, flexibility and scalability [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0086] job manager, adjust, weighting based on several influences) comprise user specifications ([0008] user submit the job), resource availability ([0007] information about the computing nodes), workload priority ([0008] job priority [0058] job and work unit priority), estimated execution time ([0066] few seconds of processing, hours or days of processing time [0082] length of time, work unit of a job, expected to take), execution time preference ([0058] scheduling, job and work unit priority levels [0082] requirements each work unit has), elapsed execution time ( [0082] length of time, work unit of a job, expected to take [0086] amount of time until a job is completed ), security requirements ( [0175] security credentials used to access applications and data files associated with tasks), number of simultaneous other workloads ([0184]  user can set the job to run one task per CPU simultaneously on a computing resource with multiple CPUs, or can tell the agent to execute multiple tasks simultaneously for very brief tasks), occurrence of specified events, redundancy specifications, and/or specifications for licensed software ([0007] available software and license). 

 As per claim 7, Powers teaches wherein the factors associated with workload deployment decisions in a heterogeneous workload environment ([0034] computing resources 110, server 111 desktop computers 112 laptop computers 114 nodes within clusters 116, exclusive/shared use, dynamically added/removed fig 4 private 410 public pool 420 private/public pool 415 [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0086] job manager, adjust, weighting based on several influences) comprise workload granularity ([0008] job composed of work units), workload duration ([0082] length of time, each work unit of a job is expected to take), workload coupling ([0089] application job structure), and/or workload modularity ([0008] information about the jobs [0008]).  

As per claim 8, Powers teaches the factors associated with workload deployment decisions in a hybrid cloud environment ([0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0086] job manager, adjust, weighting based on several influences; fig 4 public/private pool) comprise resource cost ([0148] cost-allocation [0150] fixed/market price for specified computing resource), economic factors ([0003] control cost, spend money  [0149] analyze pricing [0150] fixed/market price for specified computing resource  [0148] cost-allocation), availability of the distributed hybrid application services ([0034] pool of computing resources [0053] public pool, organization 1-2 [0055] internal or public network, only internal use only [0007] available resources), workload security constraints ([0132] security provisions to protect job processed by the system), workload regulation constraints, geographical and/or spatial boundaries of the distributed hybrid application services ([0053] pools according to the location), provisioning speed of the distributed hybrid application services, latency, data locality ([0007] available local data resources), and/or workload locality. 

As per claim 11, Powers teaches the invention substantially as claimed including a computerized system for deploying computer application workload elements among a plurality of computing resources (abstract: distributed computing system, allocation and control, computing task, computing resources [0039] work unit, application process, application data), the system comprising: 
at least one memory for storing computer-executable instructions; and 
at least one processor for executing the instructions stored on the memory, wherein execution of the instructions programs the at least one processor to perform operations comprising: 
receiving at a workload queue a plurality of application workload elements to be processed using one or more distributed hybrid application services (fig 1 job manager 109 pool 110 [0048] users to submit jobs to be processed [0198] queue of pending distributed jobs [0034] pool of computing resources [0037] computing resources, agent application [0053] public pool, organization 1-2 [0055] internal or public network, only internal use only fig 4 set of pools, organization 1 pool 410, private/public organization 2 pool 415 public pool 420 ); 
adapting the workload elements into a format configured for deployment among the distributed hybrid application services ([0076] select work units, comparing attributes specifying the capabilities of the computing resources with attributes specifying the requirements of work unit [0048] job submission file, XML format data file [0185] job template, distributed job derived from job template, data files, store the parameter of a job in XML file [0056] convert between different data object types and database table formats), wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element, converting the particular workload element into a container image format or a unikernel image format such that the particular workload element can be run on one or more of the distributed hybrid application services; 
deploying, by a workload operator, the workload elements to the distributed hybrid application services (fig 1 job manager [0036] job manager is responsible for managing and allocating computing tasks to the computing resources of pool abstract: allocation of computing tasks to intelligent agent application running on computing resources [0036] allocating computing task to the resources of the pool fig 4 private pool 410, public pool 430 private/public pool 415 [0053] public pool, organization 1-2 [0055] internal or public network, only internal use only ), wherein the workload elements together compose a specific workload for a particular application ([0038] job, computing task, multiple work units [0043] [0044] [0045] [0058] work units, their associated applications, specific computing resources),
wherein a first one of the workload elements is deployed to an on-premises data center in the distributed hybrid application services ([0054] job 425 assigned to the entire roots pool - could be any resources including on-premise data center, job 430 constrained to a specific pool, application for these type of job would be office/enterprises, harvesting, their own idle computing resources [0030] distributed processing system, applications, running on each computing resources fig 4 400), wherein a second one of the workload elements is deployed to a privately operated cloud computing platform in the distributed hybrid application services ([0054] Job 440 uses the computing resources of a public pool 420 in addition to a private pool 415 [0030] distributed processing system, applications, running on each computing resources fig 4 400), and wherein a third one of the workload elements is deployed to a publicly available cloud computing platform in the distributed hybrid application services ([0054] Job 440 uses the computing resources of a public pool 420 in addition to a private pool 415 [0030] distributed processing system, applications, running on each computing resources fig 4 400),

wherein the deploying is based on an evaluation of a combination of weighted factors ([0084] job manager, agent, decides, work units, assign, criteria [0085] weights, configurable weighting [0086] default/adjust weighting based on several influences [0094] weighted, re-weighted servers [0161] request based on weighting and affinity analysis), wherein the weighted factors comprise (i) factors associated with workload deployment decisions in an elastic computing environment ([0030] flexible control/allocation, computing resources, greater scalability [0066] distributed processing system, flexibility and scalability [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0086] job manager, adjust, weighting based on several influences [0087] job manager can take into account over-utilization of data resource e.g. bandwidth, licenses [0094] server, flexible, weighted location, re-weighting of servers [0088] weighting, resource capabilities, availability, usage patterns [0161] weighting and affinity analysis [0170] weights, availability, respective resources, based on weighting), (ii) factors associated with workload deployment decisions in a heterogeneous workload environment ([0034] computing resources 110, server 111 desktop computers 112 laptop computers 114 nodes within clusters 116, exclusive/shared use, dynamically added/removed fig 4 private 410 public pool 420 private/public pool 415 [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0085] weight, configurable [0088] weighting, resource capabilities, availability, usage patterns [0173] number of task waiting to be executed/actively executed/failed/completed, start/end time of the job [0174] task, resource, time of execution, task status information), and (iii) factors associated with workload deployment decisions in a hybrid cloud environment ([0034] computing resources 110, server 111 desktop computers 112 laptop computers 114 nodes within clusters 116, exclusive/shared use, dynamically added/removed [0053] pools of computing resources, based on department, location, capabilities, [0054] private pool, public pool, root pool [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria [0085] weight, configurable [0088] weighting, resource capabilities, availability, usage patterns [0148] cost-allocation/billing; fig 12 pool, keys and pool server locator), and wherein the deploying comprises: ACTIVE/ 103747565.1Application No. 15/381,4275Docket No.: JIS-002 
determining, based on the weighted factors, respective preferences of a plurality of servers in the distributed hybrid application services ([0088] weighting, job, based computing resource capabilities, availability, usage patterns, shared/common application and/or data already loaded on the resources, affinity information, ranking of available jobs [0084] job manager, decides which of the requested work units to assign to the requesting agent); 
identifying a particular one of the servers having a highest preference ([0058] job scheduling, specific pools or computing resources [0084] job manager, decides which of the requested work units to assign to the requesting agent); 
deploying the workload elements to the server having the highest preference ([0058] job scheduling, computing resources, specific jobs/work units [0084] job manager, decides which of the requested work units to assign to the requesting agent based on following criteria);
determining, by the workload operator, that the server having the highest preference is subject to disqualification from processing workload elements ([0164] computing resource 1520 agent 1525 no longer functioning, distributed processing infrastructure 1515 notified), wherein a decision-making process executing locally on the server having the highest preference causes the disqualification ([0164] computing resource 1520 agent 1525 no longer functioning, distributed processing infrastructure 1515 notified ) as a result of the decision-making process changing one or more weighted factors associated with the server having the highest preference ([0085] Agent to perform most of the work involved in choosing the appropriate job [0086] default/adjust weighting based on the several influences: amount of time until a job is completed [0087] take into account network utilization, over-utilization of resource [0088] some or all of the weighting performed by the agent  [0161] agents, user, information, request one or more jobs or tasks, request based on weighting and affinity analysis [0170] agents, request jobs/tasks based on the capabilities, affinities, weights, and availabilities of their respective computing resources fig 15 resource 1520 agent 1525); and 
based on the disqualification ([0164] in response to error or agent fails to provide status information within a time period, compute resource is no longer functioning), identifying, by the workload operator, a particular one of the servers having a next highest preference and redeploying the workload elements to the server having the next highest preference ([0036] job manager is responsible for managing and allocating computing tasks to the computing resources of pool [0164] distribution processing infrastructure, job, user object 1510, available for execution by other computing resources).

Powers doesn’t specifically teach adapting the workload elements into a format configured for deployment among the distributed hybrid application services, wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element, converting the particular workload element into a container image format or a unikernel image format such that the particular workload element can be run on one or more of the distributed hybrid application service, determining, based on the weighted factors, respective preferences of plurality of servers, identifying a particular one of the servers having a highest preference; and determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference.

Jain, however, teaches adapting the workload elements into a format configured for deployment among the distributed hybrid application services ([0013] container deployment, application-centric, new/existing application, migrated, containers, what application, included, in one or more container fig 2-3 cloud computing environment; fig 6 601 602), wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element (fig 6 601, existing container image found-yes/no 603 - create container image 605 build and configure container 607), converting the particular workload element into a container image format or a unikernel image format (fig 6 identify software package and version number 601 create container imager 605 build container 607) such that the particular workload element can be run on one or more of the distributed hybrid application service ([0055] containers are deployed on underlying infrastructure of the system).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Powers with the teachings of Jain of creating container image of the identified software packages before deploying the containerized application to improve efficiency and allow adapting the workload elements into a format configured for deployment among the distributed hybrid application services, wherein adapting a particular one of the workload elements comprises, prior to deployment of the particular workload element, converting the particular workload element into a container image format or a unikernel image format such that the particular workload element can be run on one or more of the distributed hybrid application service to the method of Powers as in the instant invention. the combination would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made because substituting the teachings of the data formatting before access by powers with the method of containerization of application before deployment would have yield predictable results and improved efficiency.
 
Powers and Jain, in combination, do not specifically teach determining, based on the weighted factors, respective preferences of plurality of servers, identifying a particular one of the servers having a highest preference; and determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference.

Mick, however, teaches determining, based on the weighted factors, respective preferences of plurality of servers ([0248] scheduler, rules engine, cost and weights associated with desired compute node characteristics, weighted cost associated with each available information processing system IPS, calculate weighted cost and match score), 
identifying a particular one of the servers having a highest preference ([0248] calculating match score, good match, relative goodness of a match is determined by how closely available resources match the requested specification [0249]); and 

It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Powers with the teachings of Mick of calculating weighted costs based on the weight associated to node characteristic and instantiating a VM on selected IPS of good match to improve cost/efficiency and allow determining, based on the weighted factors, respective preferences of plurality of servers, identifying a particular one of the servers having a highest preference to the method of Powers as in the instant invention. The combination of Powers and Jain with Mick would have been obvious because Powers and Jain teaches distributed processing system including configuration and deployment of application, matching computing task with appropriate computing resources and Mick teaches cloud computing system management including efficient method of utilizing the resource i.e. both Power and Mick deals with similar problems in similar field of endeavor.

Powers, Jain and Mick, combination, do not teach determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference.

Lee, however, teaches determining that the server having the highest preference is subject to disqualification as a result of the decision-making process ([0028] selecting, node, installed with operation device, highest priority, when the selected node is not usable or there is no node installed with the selected operation device, verification result), identifying a particular one of the servers having a next highest preference ([0028] determining whether there is next priority operation device, having the highest priority, when the selected node is not usable, reselecting next-priority operation device, selected node installed with reselected operation device fig 7 S730 no S750-yes S770 [0141]) and redeploying to the server having the next highest preference ([0143] performing, operation/task, operation device and node, optimal to perform the specific operation).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Powers, Jain and Mick with the teachings of Lee of performing operations by selecting node with operation device of next highest priority in case selected node with operation device of highest priority is not available to improve efficiency and allow determining that the server having the highest preference is subject to disqualification as a result of the decision-making process, identifying a particular one of the servers having a next highest preference and redeploying to the server having the next highest preference to the method of Powers, Jain and Mick as in the instant invention.

Claim 12 recites system with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites system with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 14 recites system with limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 16 recites system with limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 17 recites system with limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 18 recites system with limitations similar to those of claim 8. Therefore, it is rejected for the same rational.


Response to Arguments
Applicant's arguments filed on 02/19/2021 have been fully considered but they are not persuasive. Applicant argues the following:
Powers does not teach or suggest that the individual portions of a specific job or workload can be deployed for processing on separate, different types of resource groupings in a hybrid system, let alone that three elements of a workload are respectively deployed to an on-premise data center, a privately operated cloud computing platform, and a publicly available cloud computing platform. Jain, Mick, and Lee do not remedy this deficiency of Powers.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. Powers teaches distributed application processing including executing multiple applications on a large number of computers interconnected via communication network ([0003]). Powers teaches set of pools of computing resources including root pool, public pool, private pool (fig 4 400 [0053]). Powers also teaches job that can be divided/composed into/of multiple work units and can be executed on one or more computing resources ([0008] [0038]).  Powers also teaches jobs can be assigned to pools in a number of different configurations. For example, Job 425 is assigned to the entire root pool 405. Job 430 is an example of a job that is constrained to a specific Pool, such as pool 410. An example of application for this type of job would be an office or enterprise interested in harvesting their own idle computing resources without using any outside computing resources (i.e. example of on premise execution). Job 435 is an example of a job that can be run on computing resources across multiple pools, such as pools 410 and 415. An application of this example could be two companies or related entities that have a shared trust relationship and allow jobs to run on computing resources in their offices. Job 440, like job 435, runs in multiple Pools. Job 440 uses the computing resources of a public pool 420 in addition to a private pool 415 (i.e. job 440 is being divided and executed in the public and private pool).  ([0054]). Powers also teaches assigning work units to the computing resources ([0058]). Therefore, Powers clearly teaches job manager allocating multiple work units/applications of job being to specific computing resources and also portion of jobs being assigned to entirely local and/or local as well as private and public pool resources. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandrasekaran; Subramanian et al. (US 20170024260 A1) teaches workload migration across cloud providers and data centers.

DAVNE; Joel et al. (US 20120072985 A1) teaches managing services in a cloud computing environment.

Farooq et al. (US Pub. No. 2014/0280964 A1) teaches systems, methods and computer readable mediums for implementing cloud service brokerage platform functionalities.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195